        Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  MCARTER & ENGLISH, LLP
                                                                 No. 3:19-cv-01124 (MPS)
  Plaintiff,
  v.
   JARROW FORMULAS, INC.
  Defendant



       RULING ON MOTION TO DISMISS DEFENDANT’S COUNTERCLAIMS


       Plaintiff McCarter & English, LLC (“McCarter”) has brought this action against its

former client, Jarrow Formulas, Inc. (“Jarrow”), to recover attorney’s fees and disbursements

incurred in connection with legal services provided by McCarter. Jarrow has responded by

denying McCarter’s allegations, asserting its own affirmative defenses, and setting out eight

counterclaims against McCarter: (i) excessive billing; overpayment and recoupment (count one);

(ii) unjust enrichment (count two); (iii) breach of fiduciary duty (count three); (iv) legal

malpractice (count four); (v) negligent misrepresentation (count five); (vi) intentional

misrepresentation (count six); (vii) unfair trade practices (count seven); and (viii) setoff (count

eight).1 McCarter moves to dismiss all of Jarrow’s counterclaims under Fed. R. Civ. P. 8(a) and

10(b) on the ground that Jarrow’s pleading amounts to an improper “shotgun pleading.” In the

alternative, McCarter argues that counts one, four, five, six, and seven should be dismissed under

Fed. R. Civ. P. 12(b)(6) and 9(b). For the following reasons, McCarter’s motion to dismiss is

granted as to count one and denied as to counts four, five, six, and seven .




       The operative pleading for purposes of this ruling is Jarrow’s answer to complaint with
       1

amended counterclaims (ECF No. 91) filed on October 30, 2019.
                                                                                                      1
        Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 2 of 19



I.     BACKGROUND

       McCarter, a law firm, filed its original complaint in July 2019, alleging that Jarrow, a

company in the business of manufacturing, distributing, and selling dietary supplements, owes

McCarter $2,044,686.77 for legal services rendered in connection with litigation that took place

in Kentucky, as well as a variety of unrelated intellectual property matters in which McCarter

represented Jarrow. (ECF No. 174 at ¶¶ 2, 3, 28). The Kentucky litigation consisted of a jury trial

in the United States District Court for the Western District of Kentucky in which Caudill Seed &

Warehouse Company sought judgment against Jarrow for, among other claims, tortious

interference, fraud, extortion, and violation of the Kentucky Uniform Trade Secrets Act, KY.

REV. STAT. ANN. §§ 365.880-365.900 (West 2020). (Id. at ¶ 14). The jury returned a verdict

against Jarrow in the amount of $2,427,605, and further found willful and malicious

misappropriation by Jarrow. (Id. at ¶ 17). Following the jury trial, McCarter contacted Jarrow

regarding the outstanding balance that McCarter claimed Jarrow owed for legal expenses related

to the Kentucky litigation. (Id. at ¶ 19). Shortly thereafter, McCarter received a letter from

Jarrow purporting to terminate the attorney-client relationship. (Id. at ¶ 21). According to

McCarter, Jarrow’s failure to pay the outstanding balance of $2,044,686.77 entitles McCarter to

damages and equitable relief for breach of contract (including willful and wanton breach),

account stated, and unjust enrichment/quantum meruit. (Id. at ¶¶ 28, 30-53).

       Jarrow has asserted eight counterclaims against McCarter based on the following

allegations, which I assume to be true for purposes of this motion. (ECF No. 91 at 31-36).

       Over the course of 23 years, Attorney Giarratana “was involved in providing legal

services to Jarrow.” (Id. at ¶ 7). During that time Attorney Giarratana worked at several different

law firms, ending up at McCarter. (Id. at ¶¶ 11, 12, 15). “[T]he only engagement letter or fee



                                                                                                   2
        Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 3 of 19



agreement which appears to exist is a letter dated December 5, 1996 . . . entered into between

Jarrow and . . . the law firm with which Attorney Giarratana was associated on that date.” (Id. at

¶ 7). In 2003, Attorney Giarratana was working at the law firm Cummings & Lockwood when

“certain Cummings & Lockwood attorneys, including Attorney Giarratana merged with

[McCarter].” (Id. at ¶ 15). “Neither Attorney Giarratana nor [McCarter] entered into a fee

agreement or retainer letter with Jarrow for legal services to be provided by that firm.” (Id. at ¶

17). “Over the course of time between the time that pending matters were transferred to

[McCarter] in 2003, to the date of termination of [McCarter’s] representation of Jarrow in legal

matters in 2019, Attorney Giarratana’s billing rates and the identities and billing rates of the

persons involved in legal services to Jarrow changed on multiple occasions.” (Id. at ¶ 18).

       In 2011, McCarter undertook “representation of [Jarrow’s contract consultant] Kean

Ashurst in the matter of Caudill Seed & Warehouse Co. v. Kean H. Ashurst, Jefferson Circuit

Court, Case No. 11-CI-03438). . . .” (Id. at ¶ 22). In 2013, McCarter “undertook to represent

Jarrow in the closely related federal court case of Caudill Seed & Warehouse Co. v. Jarrow

Formulas, Inc., Civil Action No. 3:13-CV-82-CRS. . . .” (Id. at ¶ 24). In both matters, “there was

no retainer agreement or engagement letter between [McCarter] and Jarrow which identified the

matter for which [McCarter] had been engaged . . . to [represent] Jarrow which sets forth the

basis or rate for the legal fees to be charged to Jarrow, the disbursements for which it will be

responsible, the identities of the attorneys and other professionals who will provide services to

Jarrow, their billing rates, or any other material terms of the engagement.” (Id. at ¶ 24). “During

the course of the Kentucky federal case, the hourly rates charged to Jarrow for the services of

Attorneys Giarratana, Grondahl, and Robinson increased and the hourly rates of other

timekeepers who worked on the Kentucky federal case also increased from their initial rates at



                                                                                                      3
        Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 4 of 19



the inception of the litigation.” (Id. at ¶ 26). “At no time during the course of [McCarter’s]

representation of Jarrow in the Kentucky federal case did [McCarter] provide notice in writing of

such changes in advance of providing services at higher rates.” (Id. at ¶ 27). “[T]he hourly rates

charged to Jarrow for the services . . . in the Kentucky federal case increased substantially, but

the hourly rates charged to Jarrow for their services in the closely related Kentucky state court

case remained at their lower initial rate.” (Id. at ¶ 28). “Jarrow has caused a forensic audit of

[McCarter’s] legal fees charged in these cases to be performed, the result of which establish that

[McCarter] engaged in inappropriate billing practices which resulted in excessive billing

rendered to Jarrow, in an amount which exceeds the amount of [McCarter’s] claims against

Jarrow in this case.” (Id. at ¶ 30).

        In 2013, “McCarter received a letter from Liberty [Insurance],” an insurance company

that Jarrow had contacted “to determine whether Jarrow would be provided a defense.” (Id. at ¶¶

32, 39). McCarter “considered [the letter] an acknowledgement of defense . . . pursuant to which

Liberty agreed to provide a defense to Jarrow in the federal case under a reservation of rights.”

(Id. at ¶ 39). “Upon Liberty’s approval of [McCarter’s] retention, it was the expectation of

[McCarter] and Jarrow that [McCarter] would send Liberty bills for services and that Liberty

would pay bills [for] services rendered to Jarrow in the Kentucky federal case.” (Id. at ¶ 46). “In

fact, [McCarter] did send its invoices to Liberty for payment for a period of approximately six

months.” (Id. at ¶ 47). The estimated budget that McCarter sent to Liberty “showed a budget

range for legal fees through and including the [s]ummary [j]udgment phase of $527,411.50 to

$848,171.50.” (Id. at ¶¶ 49, 50). The “actual legal fees billed through and including summary

judgment exceeded the budget amount by more than $1 million.” (Id. at ¶ 51).




                                                                                                      4
         Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 5 of 19



        The “invoices which Attorney Giarratana sent to Liberty had been altered in several

material respects from the actual invoices which had been sent to and paid by Jarrow.” (Id. at ¶

52). First, they “eliminate[d] descriptions of services and billing charges relating to the Kentucky

state court case, which had been combined in the actual billing with the time and billing charges

for the Kentucky federal court case. . . .” (Id. at ¶ 53). Second, “[o]n the timekeepers’ summary

page of each bill, the billing rates were altered to correspond with higher rates Liberty had

approved after the bills had been both rendered to Jarrow and paid by Jarrow at lower rates.” (Id.

at ¶ 54). Third, “Attorney Giarratana . . . enclosed an invoice dated July 11, 2013, which

purported to be the invoice rendered to Jarrow for time entries in March 2013,” but in “reality . .

. had been issued to Jarrow on April 15, 2013 and paid by Jarrow on June 24, 2013, once again at

the lower initial rates charged by [McCarter] for the Kentucky federal court litigation”—“a

rebill.” (Id. at ¶¶ 56-58). “This deceptive conduct has continued and [McCarter] has continued to

seek to obscure and distort the history of its billing for the Kentucky federal case and the altered

billing and rebilling issued to Liberty.” (Id. at ¶ 59). At the end of 2013, “Liberty advised

[McCarter] that it had given further consideration to its coverage position and issued a denial of

coverage. As a result, Liberty never paid any of [McCarter’s] invoices for the Kentucky federal

case.” (Id. at ¶ 75).

        In 2019, when the Kentucky federal court trial was “scheduled to begin in the first week

in June, Attorney Giarratana began to apply pressure on Jarrow to bring its account current.” (Id.

at ¶ 78). Jarrow requested “a [15%] discount of [McCarter’s] fees, a practice which had occurred

on a regular basis in September of each year, near the end of [McCarter’s] fiscal year.” (Id. at ¶

80). Attorney Giarratana’s responded that Jarrow was “already receiving a 38% discount . . . and

the maximum additional discount [McCarter] was permitted to offer [was] 5%, provided Jarrow



                                                                                                       5
         Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 6 of 19



Formulas pays its outstanding invoices and is current heading into trial on June 3.” (Id. at ¶ 81).

“Attorney Giarratana’s statements concerning a 38% or a 43% discount were false and were

made, together with his reminders of the imminently impending start of trial, intentionally to

induce Jarrow to pay the outstanding invoices on false pretenses.” (ECF No. 91 at ¶ 94). In 2014,

Attorney Giarratana emailed McCarter’s collections analyst regarding one of Jarrow’s requests

for a discount. (Id. at ¶ 86). The email stated, “They [Jarrow] do this every year. I’m going to

pretend to ask you and then say no, the finance committee won’t let you. Like I do every year.”

(Id.). At most, “Jarrow had received an 11% discount from [McCarter’s] so-called ‘standard

rates.’” (Id. at ¶ 98).

        In 2019, the Kentucky federal jury trial began and McCarter “failed to provide competent

legal services to Jarrow. . . .” (Id. at ¶ 106). McCarter “failed to recognize that Jarrow Rogovin

was a critical witness who must testify as to a number of key points . . . fail[ed] to retain an

appropriate damages expert and engage in adequate discovery to obtain evidence regarding . . .

research and development . . . [to] provide an alternative damages calculation . . . fail[ed] to

rebut the damages testimony [of opposing counsel’s] damages expert . . . [and] fail[ed] to present

testimony and evidence to show that Jarrow did not willfully and maliciously misappropriate any

trade secrets.” (Id. at Count Four, ¶ 136). “[McCarter] also admitted that they erroneously

believed the jury would not decide the issue of willful and malicious misappropriation” and “thus

failed to structure its trial presentation . . . to properly address this critical issue—which the jury

decided against Jarrow.” (Id. at ¶¶ 129, 130). “On June 26, 2019, the jury rendered its verdict . . .

finding Jarrow liable for compensatory damages in the amount of $2,427,605 and finding Jarrow

liable for willful and malicious misappropriation of Caudill’s trade secrets, which permits

Caudill to seek an award of treble damages and attorney’s fees from the court.” (Id. at ¶ 133).



                                                                                                          6
        Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 7 of 19



“[McCarter’s] bills for legal fees rendered to Jarrow for the Kentucky Litigation exceeded $6.7

million.” (Id. at ¶ 124).


II.     DISCUSSION

A.      Motion to Dismiss “Shotgun Counterclaims”

        McCarter’s first contention is that Jarrow’s pleading must be deemed an impermissible

“shotgun pleading” and dismissed in its entirety under Fed. R. Civ. P. 8(a) and 10(b). According

to McCarter, Jarrow’s pleading “requires meaningful legal analysis, but that undertaking is

frustrated by Jarrow’s approach to pleading its claims. All 129 allegations of fact . . . are

incorporated by reference into each of the counterclaim’s eight counts with no further

substantive factual allegations in any of those counts.” (ECF No. 95 at 12). Contrary to

McCarter’s argument, dismissal of Jarrow’s counterclaims is not warranted on this basis.

        Rule 8(a)(2) requires that a claim for relief contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Rule 10(b) provides that claims or defenses

must be stated “in numbered paragraphs, each limited as far as practicable to a single set of

circumstances.” One form of a pleading that some courts have found to violate these rules is

referred to as a “shotgun pleading.” A shotgun pleading contains “multiple counts where each

count adopts the allegations of all preceding counts, causing each successive count to carry all

that came before and the last count to be a combination of the entire complaint.” Weiland v.

Palm Beach County Sheriff’s Office, 792 F.3d 1313, 1321-22 (11th Cir. 2015). Shotgun

pleadings also refer to those that are “replete with conclusory, vague, and immaterial facts not

obviously connected to any particular cause of action,” and pleadings in which the causes of

action are not separated out into different counts. Id.




                                                                                                     7
        Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 8 of 19



        McCarter points out several examples of cases that involved a shotgun pleading. (ECF

No. 95 at 12-13). In Manbeck v. Micka, 640 F. Supp. 2d 351, 366 (S.D.N.Y. 2009) the complaint

listed “vague and conclusory allegations . . . making it extremely difficult to discern the precise

nature of the claim[s].” In Alexander v. City of Syracuse, No. 5:17-CV-1195, 2018 WL 6591426,

(N.D.N.Y 2018) the plaintiff’s complaint mistakenly used the same label to refer to two different

groups of theories of liability and also “failed to connect his various theories of liability to the

particular defendant or defendants allegedly responsible for each violation.” Id. at *3. As a

result, the defendants were left “confused about which one of them ha[d] been sued (and for

what).” Id; see also Croons v. N.Y. State Office of Mental Health, 18 F. Supp. 3d 193, 199

(N.D.N.Y. 2014) (describing “fourteen causes of action . . . incorporat[ing] all of the factual

allegations preceding it as well as adopting all of the allegations of each preceding count”

making it “virtually impossible to know which allegations of fact were intended to support which

claim(s) for relief”).

        Jarrow’s counterclaim is, however, a far cry from the rambling, confused pleadings

described in these cases. First, it is brought by a single party – Jarrow – against a single

counterclaim defendant – McCarter. There is no difficulty in discerning the target of the

allegations. Second, its organizational scheme is adequate to provide notice to McCarter of the

legal claims alleged against it and the factual grounds upon which those claims rest. Jarrow’s

pleading lists 130 paragraphs of general allegations. (ECF No. 91 at 7-31). The general

allegations are organized chronologically from the time when legal representation commenced to

the time when the jury trial in Kentucky concluded and the fee dispute between the two parties

began. (Id.) The general allegations are then followed by eight separate counts, each labeled with

a different theory of liability. (Id. at 31-38). Under each theory of liability, Jarrow repeats and



                                                                                                       8
        Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 9 of 19



realleges the general allegations and then lists several additional paragraphs of allegations

pertinent to that particular theory of liability. (Id.) For example, count two alleges unjust

enrichment by repeating and realleging the general allegations and then stating that Jarrow “has

paid [McCarter] more than the reasonable value of its services. As a result, [McCarter] has

received a benefit which in equity and good conscience it must not be permitted to retain. As a

consequence, [McCarter] is not entitled to recover any amount on its claims against Jarrow and

[McCarter] should be ordered to disgorge and return to Jarrow the amount that [McCarter] has

unjustly retained.” (Id. at ¶¶ 135-37). Each count follows that same organizational pattern,

identifying the theory of liability and listing additional allegations to support each theory.

McCarter can hardly argue that it lacks fair notice of the claims Jarrow has alleged, and

McCarter cites no authority suggesting that a pleader need trace each factual allegation to a

particular legal theory. I therefore deny the motion to dismiss on the ground that the

counterclaims are in “shotgun” form and decline McCarter’s request for a more definite

statement.

B.     Motion to Dismiss Counts One, Four, Five, Six, and Seven

       McCarter moves, in the alternative, to dismiss five of the eight counterclaims under Fed.

R. Civ. P. 12(b)(6) and Rule 9(b). Under Fed. R. Civ. P. 12(b)(6), a complaint must allege

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ray v. Watnick, 688 F. App'x 41 (2d Cir. 2017) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citations and internal quotation marks omitted)). While the Court must

“draw all reasonable inferences in favor of the non-moving party,” Vietnam Ass’n for Victims of



                                                                                                       9
       Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 10 of 19



Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008), it must grant the moving

party’s motion if “a complaint is based solely on wholly conclusory allegations and provides no

factual support for such claims. . . .” Scott v. Town of Monroe, 306 F. Supp. 2d 191, 198 (D.

Conn. 2004) (citations and internal quotation marks omitted)).2 Under Rule 9(b), a party

alleging fraud “must state with particularity the circumstances constituting fraud ….” In the

Second Circuit, this means the party alleging fraud must “(1) specify the statements that the

plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and when the

statements were made, and (4) explain why the statements were fraudulent.” Wood v. Applied

Research Assocs., 328 F. App'x 744, 747 (2d Cir.2009) (internal quotation marks omitted).

1.     Count One: Excessive Billing, Overpayment and Recoupment

       Count one of Jarrow’s counterclaim pleading seeks relief for “excessive billing,

overpayment and recoupment.” (ECF No. 91 at 31). It alleges that the “bills rendered by

[McCarter] in this matter for fees and expenses are excessive and unreasonable. If [McCarter’s]

bills are reduced to reasonable charges, Jarrow has previously paid [McCarter] more than

[McCarter] is owed for such services. As a consequence, [McCarter] is not entitled to recover

any amount on its claims against Jarrow and Jarrow is owed a substantial refund, in an amount to

be proven at trial, based upon the sums it has paid to date.” (Id. at ¶¶ 135-37). McCarter argues

that there is no cause of action for excessive billing, overpayment or recoupment under




       2
          In ruling on McCarter’s motion to dismiss, I considered only the pleadings and not any
extrinsic evidence. I, therefore, decline Jarrow’s suggestion in its opposition brief (ECF No. 97 at
10-11) to convert McCarter’s motion to dismiss to one for summary judgment under Fed. R. Civ.
P. 12(d). See Chambers v. Time Warner, Inc., 282 F.3d 147, 154 (2002) (When a District Court
is “presented with matters outside the pleadings, rule 12(d) affords two options. The court [can]
exclude the extrinsic documents” or convert the motion to dismiss “to one for summary
judgment and give the parties an opportunity to conduct appropriate discovery and submit the
additional supporting material contemplated by Rule 56.”).
                                                                                                    10
       Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 11 of 19



Connecticut law. To evaluate this argument, I break the allegations down into: (a) excessive

billing; and (b) overpayment and recoupment.

a.     Excessive Billing

       McCarter states that there is no cause of action for excessive billing under Connecticut

law and that “if Jarrow has any right to recovery at all based on the allegations it incorporates

into [c]ount [o]ne . . . that right is in breach of contract,” which is not pled.3 (ECF No. 95 at 18).

Jarrow cites no cases, and I have found none, that suggest there is a cause of action for

“excessive billing” under Connecticut law. Because I must draw all reasonable inferences in

favor of Jarrow, however, I also consider whether a claim for excessive billing could be

construed as asserting some other recognized cause of action. See Meyers v. Livingston, Adler,

Pulda, Meiklejohn & Kelly, P.C., 87 A.3d 534, 539-40 (Conn. 2014) (explaining that claims may

be brought against attorneys in breach of contract or tort).

       Jarrow has disavowed any claim for breach of contract. In its counterclaims, Jarrow

repeatedly states that “[a]t no time did . . . [McCarter] enter into a fee agreement or retainer letter

with Jarrow for legal services.” (ECF No. 91 at ¶¶ 19, 22, 24).

       Jarrow’s allegation of excessive billing could also be construed as a violation of the

Connecticut Unfair Trade Practices Act (“CUTPA”). CONN. GEN. STAT. ANN. §§ 42-110a et seq.

(West 2020). Allegations against attorneys for excessive or incorrect billing are frequently

brought under CUTPA. See, e.g., Collins v. Rogers, No. FSTCV166028664S, 2019 WL

5856464, at *6 (Conn. Super. Ct. 2019) (plaintiff’s sixth count under CUTPA limited to

allegations of excessive billing or inaccurate billing); Alderman & Alderman v. Millbrook




       3
        The parties have assumed Connecticut law controls. I assume the same and decline to
perform any choice of law analysis.
                                                                                                    11
         Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 12 of 19



Owners' Ass'n, Inc., No. CV000802857S, 2001 WL 1160737, at *4 (Conn. Super. Ct. 2001)

(count twelve asserted a violation of CUTPA for excessive billing, among other allegations). But

if I construe Jarrow’s excessive billing claim as a violation of CUTPA, it is duplicative. Count

seven already alleges a CUTPA violation. (ECF No. 91 at 32, 34 ¶ 155) (“[McCarter] billed for

excessive services.”). I therefore grant McCarter’s motion to dismiss Jarrow’s excessive billing

claim.

b.       Overpayment and Recoupment

         In Count One, Jarrow alleges that McCarter “is not entitled to recover any amount on its

claims against Jarrow and Jarrow is owed a substantial refund … based upon the sums it has paid

to date.” (ECF No. 91, Count One, ¶ 137). McCarter argues that the claim should be dismissed

because recoupment can only be asserted defensively and cannot seek monetary relief greater

than the amount that the complainant affirmatively seeks. (ECF No. 95 at 19).

         “Recoupment . . . refers to the defendant's right, in the same action, to cut down the

plaintiff's demand either because the plaintiff has not complied with some cross obligation of the

contract on which he or she sues or because the plaintiff has violated some legal duty in the

making or performance of that contract. . . .” Fadner v. Commissioner of Revenue Services, 917

A.2d 540, 548 (Conn. 2007). “For a valid contract defense such as recoupment to be asserted,

however, there first must be an enforceable contract between the parties. It is well settled in this

state that there must be mutuality of obligation between the parties to a contract for the contract

to be enforceable.” Sloan v. Kubitsky, 712 A.2d 966, 968 (Conn. App. 1998)

         I conclude that Jarrow’s counterclaim for overpayment and recoupment fails for three

reasons. First, as a “contract defense,” recoupment presupposes “an enforceable contract between

the parties,” Sloan, 712 A.2d at 968, which, as noted, Jarrow has disavowed. Second, Jarrow’s



                                                                                                   12
       Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 13 of 19



allegations seek to do more than cut down an obligation; they seek to recover a sum greater than

McCarter has alleged Jarrow owes. Third, in count two, Jarrow makes a substantively identical

allegation, i.e., that McCarter “is not entitled to recover any amount on its claims against Jarrow

and [McCarter] should be ordered to disgorge and return to Jarrow the amount that [McCarter]

has unjustly retained.” (ECF No. 91, Count Two, ¶ 137). As McCarter notes in its motion to

dismiss, “[i]f there is a cause of action pleaded in count one, it is for unjust enrichment, which is

Jarrow’s second count.” (ECF No. 95 at 19). I therefore grant McCarter’s motion to dismiss

count one and Jarrow may pursue these allegations under count two.

2.     Count Four: Legal Malpractice

       In count four, Jarrow alleges legal malpractice. (ECF No. 91 at ¶ 135). Jarrow’s

allegations all stem from McCarter’s representation of Jarrow in the jury trial that took place in

Kentucky. (Id.) Jarrow alleges that McCarter failed to put on a critical witness, failed to engage

in adequate discovery to obtain evidence regarding Caudill’s actual research and development

costs, failed to rebut the testimony of Caudill’s damages expert, and failed to present evidence

that Jarrow did not willfully and maliciously misappropriate any trade secrets. (Id. at ¶ 136).

       McCarter moves to dismiss Jarrow’s legal malpractice counterclaim on two grounds:

failure to state a claim upon which relief can be granted and ripeness. (ECF No. 95 at 20, 23).

First, McCarter alleges that Jarrow’s legal malpractice claim should be dismissed because it fails

to state a claim for relief that is plausible under Rule 12(b)(6). Each of Jarrow’s allegations,

according to McCarter, “relates to the trial team’s strategic decisions and fall within the

attorney’s authority to manage the litigation and the trial. . . . Furthermore the [c]ounterclaim

fails to provide an explanation of how McCarter’s alleged negligence proximately caused Jarrow

any damage. . . . This is precisely the kind of threadbare legal conclusion that falls short of the



                                                                                                      13
       Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 14 of 19



Twombly and Iqbal plausibility standards and is, therefore, undeserving of any presumption of

truth.” (ECF No. 95 at 26-27).

        “In general, the [complainant] in an attorney malpractice action must establish: (1) the

existence of an attorney-client relationship; (2) the attorney’s wrongful act or omission; (3)

causation; and (4) damages.” Grimm v. Fox, 33 A.3d 205, 211 (Conn. 2012) (citation omitted).

“Legal malpractice may include an attorney’s failure to exercise ordinary care in preparing,

managing, and presenting litigation. . . . But [d]ecisions of which witnesses to call, what

testimony to obtain or when to cross-examine almost invariably are matters of judgment. . . . As

such, the wisdom and consequences of these kinds of tactical choices made during litigation are

generally matters beyond the ken of most jurors. And when the causal link is beyond the jury’s

common understanding, expert testimony is necessary.” Bozelko v. Papastavros, 147 A.3d 1023,

1031 (Conn. 2016) (citations and quotation marks omitted).

       McCarter relies on Bozelko to assert that Jarrow’s allegations all fall within the category

of tactical choices rather than malpractice. (ECF No. 94 at 25). McCarter’s reliance on Bozelko is

unpersuasive for two reasons. First, the Connecticut Supreme Court explicitly stated that legal

malpractice “may include an attorney’s failure to exercise ordinary care in preparing, managing

and presenting litigation.” Id. Jarrow’s complaint alleges just that—McCarter “failed to take the

steps required to provide Jarrow with reasonably diligent and competent legal advice and

representation, failed to act as reasonably prudent and competent attorneys and committed acts

and omissions which constituted legal malpractice.” (ECF No. 91 at Count Four, ¶ 136). Second,

McCarter asserts that to prove causation, Jarrow would have to prove what verdict the jury

would have returned but for the malpractice alleged. (ECF No. 95 at 27). That assertion directly

contradicts the Bozelko court’s explanation that to establish causation, “the objective . . . is to



                                                                                                      14
       Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 15 of 19



determine what the result should have been (an objective standard) not what the result would

have been by a particular judge or jury (a subjective standard).” Bozelko, 147 A.3d at 1032.

While Jarrow will likely need to rely on expert testimony to prove causation, it has adequately

pled the claim.

        Next, McCarter asserts that Jarrow’s legal malpractice claim should be dismissed for lack

of subject matter jurisdiction. McCarter contends that Jarrow’s legal malpractice claim is “not

ripe because the Kentucky litigation is still pending” and a final judgment has not been entered.

(ECF No. 95 at 20). In June 2019, “the jury rendered its verdict . . . finding Jarrow liable for

compensatory damages . . . and finding Jarrow liable for willful and malicious misappropriation

of Caudill’s trade secrets, which permits Caudill to seek an award of treble damages and

attorney’s fees from the court.” (ECF No. 91 at ¶ 133). The Court entered judgment against

Jarrow in the sum of $2,427,605. (ECF No. 97 at 24). In August 2019, the Court “granted leave

to file a renewed [judgment as a matter of law].” (Id.). On June 9, 2020 the judge denied

Jarrow’s motion for judgment as a matter of law or new trial. (Caudill Seed & Warehouse Co. v.

Jarrow Formulas, Inc., No. 3:13-cv-00082, ECF No. 531 (W.D. Ky. May 31, 2020)).4 At the

time that McCarter filed its motion to dismiss Jarrow’s counterclaims, Jarrow’s motion for

judgment as a matter of law was still pending. It has now been decided against Jarrow and thus it

is clear that Jarrow has lost the case in the district court and will be required to pay substantial

monies unless the judgment is vacated or reversed on appeal. And even if Jarrow wins on appeal,

the additional costs it will have incurred in litigating the appeal (as well as those it incurred in




        4
          “A court may take judicial notice of a document filed in another court not for the truth
of the matters asserted in the other litigation, but rather to establish the fact of such litigation and
related filings.” Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger, 146 F.3d 66, 70 (2d Cir.
1998) (citation and internal quotation marks omitted).
                                                                                                       15
       Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 16 of 19



litigating the motion for judgment as a matter of law) are sufficient indicators of harm to make

the claim ripe. See Knight v. Furlow, 553 A.2d 1232, 1235 (D.C. App. 1989) (“Any appreciable

and actual harm flowing from the attorney’s negligent conduct establishes a cause of action upon

which the client may sue,” including “attorney’s fees and costs expended as a result of an

attorney’s alleged malpractice”); New Falls Corp. v. Lerner, 2006 WL 2801459, *2 (D. Conn.

Sept. 28, 2006) (in legal malpractice case, actionable harm includes “the cost of additional

litigation in order to recover on [the] original claim” (internal quotation marks omitted)).

       McCarter requests in the alternative that I stay the malpractice claim until the underlying

litigation is resolved. (ECF No. 95 at 23). It is true that Caudill’s motion for damages including

prejudgment interest, attorney’s fees and final judgment remains pending before the district court

in Kentucky. (Caudill Seed & Warehouse Co. v. Jarrow Formulas, Inc., No. 3:13-cv-00082,

ECF No. 464 (W.D. Ky. May 31,2020)). If it remains pending by the time of trial in this case, the

parties will have an opportunity to discuss appropriate measures, such as a severance of the trial

on one or more damages issues, to take account of this circumstance. I therefore deny

McCarter’s motion to dismiss count four.

3.     Counts Five and Six: Negligent Misrepresentation, Intentional Misrepresentation

       McCarter moves to dismiss counts five and six on the ground that they fail to satisfy Fed.

R. Civ. P. 9(b)’s particularity requirement. As noted above, Rule 9(b) requires the pleader to

“specify the statements it claims were false or misleading, give particulars as to the respect in

which plaintiff contends the statements were fraudulent, state when and where the statements

were made, and identify those responsible for the statements.” Suez Equity Investors, L.P. v.

Toronto-Dominion Bank, 250 F.3d 87, 95 (2d Cir. 2001) (citation and internal quotation marks

omitted). “Though the Second Circuit has not explicitly ruled on whether negligent



                                                                                                    16
       Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 17 of 19



misrepresentation claims must satisfy Rule 9(b), many district courts in this Circuit have so

required.” Karazin v. Wright Medical Technology, Inc., 2018 WL 4398250 *6 (D. Conn. Sept.

14, 2018) (citing cases). I assume, without deciding, that Rule 9(b) applies to the negligent

misrepresentation claims at issue here.

       Jarrow has specified the statements it claims are false or misleading (the discount), has

given particulars as to the respect in which it contends the statements were fraudulent (McCarter

was not providing the discounts it fraudulently represented to provide for legal services), has

stated when and where the statements were made (May 2019 and 2014 via email), and has

identified those responsible for the statements (Attorney Giarratana and McCarter’s collection

analyst). Jarrow’s allegations suffice to put McCarter on notice of the fraud claims and satisfy

Rule 9(b)’s particularity requirement. I therefore deny McCarter’s motion to dismiss counts five

and six.

4.     Count Seven: CUTPA

       Finally, McCarter moves to dismiss Jarrow’s CUTPA counterclaim. McCarter asserts that

Jarrow’s allegations should be dismissed because they “do not involve the entrepreneurial

aspects of professional practice; they involve the lawyers exercise of professional judgment

concerning how a litigation matter should be staffed, litigated, and ultimately billed.” (ECF No.

95 at 33).

       “CUTPA prohibits unfair methods of competition and unfair or deceptive acts or

practices in the conduct of trade or commerce.” Metcalf v. Fitzgerald, 214 A.3d 361, 379 (Conn.

2019). “[T]he entrepreneurial aspects of the practice of law, such as attorney advertising, remain

well within the scope of CUTPA.” Updike, Kelly & Spellacy, P.C. v. Beckett, 850 A.2d 173

(Conn. 2004). In Updike, the Connecticut Supreme Court concluded that “the conduct of a law



                                                                                                   17
       Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 18 of 19



firm in obtaining business and negotiating fee contracts” falls within the “entrepreneurial aspects

of the practice of law.” Id. The Connecticut Appellate Court has stated that “a challenge to the

content of a [fee] agreement and the firm’s billing practices” “arguably fall[s] under the

entrepreneurial aspect of practicing law.” Anderson v. Schoenhorn, 874 A.2d 798, 804 (Conn.

App. 2005). As noted above, trial courts in Connecticut have recognized CUTPA claims against

lawyers for excessive billing. See Collins, 2019 WL 5856464, at *6; Millbrook Owners' Ass'n,

Inc., 2001 WL 1160737, at *4.

       Jarrow alleges that “[McCarter’s] billing and collection practices as alleged herein

constitute unfair and deceptive acts and practices involving the entrepreneurial aspects of the

practice of law in that: [McCarter] failed to provide Jarrow with written retainer agreements;

[McCarter] failed to provide written notifications of changes in the basis or rates for services in

advance of providing services at a higher rate; [McCarter] billed for excessive and inappropriate

disbursements; [McCarter] billed for services other than legal services and for disbursements that

were not reasonable, and were not agreed to be and were not properly reimbursed; [McCarter]

billed at widely differing rates for the same attorneys, in the same time frame, in related matters;

[McCarter] made misrepresentations regarding billing rates and discounts. . . . As a result of

[McCarter’s] unfair trade practices, Jarrow has suffered an ascertainable loss and damages.”

(ECF No. 91 at ¶¶ 155, 157).

       Jarrow has alleged factual support to state a plausible claim that McCarter’s conduct

within the entrepreneurial aspects of legal representation violates CUTPA. Specifically, Jarrow

has alleged unfair and deceptive conduct in negotiating fees and unfair and deceptive conduct in

billing practices. I therefore deny McCarter’s motion to dismiss count seven.




                                                                                                   18
       Case 3:19-cv-01124-MPS Document 183 Filed 08/27/20 Page 19 of 19



III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to dismiss, ECF No. 91, is GRANTED IN

PART AND DENIED IN PART. The defendant’s counterclaim for excessive billing,

overpayment and recoupment (count one) is dismissed. The defendant’s claims for legal

malpractice (count four), negligent misrepresentation (count five), intentional misrepresentation

(count six), and unfair trade practices (count seven) may proceed.

IT IS SO ORDERED.



                                                                         /s/
                                                              Michael P. Shea, U.S.D.J.

Dated: Hartford, Connecticut
       August 27, 2020




                                                                                                19
